DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is given to the priority date of 12/04/2017 based on provisional application 62/594,074 as filed with the United States Patent and Trademark Office.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1) in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017) and Anderson et al. (US Patent Application Publication 2007/0185748 A1).
Regarding Claim 1, Lesik teaches:
A wireless electronic device, comprising (See Lesik ¶ [0073] - describes a wireless produce supply chain management [PSCM] field device that is part of a produce monitoring and tracking system): 
an auto-sensing barcode scanner configured to automatically detect presented worker barcode badges, detect (See Lesik ¶ [0064-0065] - describes identifying a worker based on a scan by a scanning device of the barcode on the ID card of said worker when the ID card is positioned for reading by said scanning device, [0167] - describes a toolset that is part of the PSCM field device that includes a camera that can be initiated automatically to capture a field worker placing produce into a harvesting container, [0177] - describes the system comprising consumer-sized containers, [0193] - describes scanning an identifying barcode of a produce harvesting container and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging);  
a location determining unit (See Lesik ¶ [0193] - describes determining a worker’s location through GPS); 
 a local memory unit configured to store a most-recent scanned worker badge value from the auto-sensing barcode scanner and a most-recent scanned (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker [from at least barcodes associated from said container and said worker] at a given produce harvesting location, wherein said identification includes date and time for said location and container.  Further, the system repeats this process for every container and location and in real-time, thereby making each identification the most recent);
;
a record generator configured to:
receive, from the auto-sensing barcode scanner, (See Lesik ¶ [0086-0089] - describes received data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0170-0172] - describes the system using multiple formats of unique identifiers, including barcodes, to provide information for tracing harvested crops, such as the farm, worker and storage containers involved with said harvested crops), 
associate, at a time and location when the auto-sensing barcode scanner detects each of the , the most-recent scanned worker badge value, and current location information from the location determining unit (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker [from at least barcodes associated from said container and said worker] at a given produce harvesting location, wherein said identification includes date and time for said location and container.  Further, the system repeats this process for every container and location and in real-time, thereby making each identification the most recent),
generate a scan record for each of the (See Lesik ¶ [0193-0204] - describes recording the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time as initiated by voice command or barcode scanning, where said barcodes correspond to a particular worker and a particular harvest storage container), and
store in the local memory unit each of the scan records (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker); 
a wireless client application interface configured to automatically upload the scan records when the wireless electronic device detects a network connection with a client application residing on a user device (See Lesik ¶ [0158] - describes using Bluetooth radio for communications between the user devices and a server, wherein Bluetooth is known to initiate automatically when a signal is strong enough, [0177-0179] - describes uploading of the scanned field information to a central data server and [0235] - describes a web interface for field information access); and 
a housing configured to protect internal components of the wireless electronic device , wherein the housing comprises a fastener configured to removably attach the wireless electronic device to (See Lesik ¶ [0139] - describes a PSCM field device (106) as having internal components, Fig. 1B: 106 - PSCM field device attached to user’s belt and 108 - PSCM toolset clipped to user’s shirt and Fig. 3 - shows the components comprising the PSCM field device (106)) (See Lesik ¶ [0077] - describes the system facilitating hands free operation by a user to allow said user to perform their activities while still collecting data for the system, [0081] - describes the PSCM field device (106) as being carried by a user or transported on a vehicle and [0148] - describes the PSCM toolset (108) as worn by a user or integrated into farm tools or farm vehicles).


Lesik does not explicitly teach:
tray, trays, clamshell, harvest cart or harvest cart is configured to hold the trays.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes and Page 4 - Bottom Picture - shows the boxes are tray shaped and supported by a harvest cart to allow a worker to use both hands to harvest strawberries).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers/ tools/ vehicles for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Lesik nor Crivelli explicitly teach:
an indicator light configured to indicate a result of a barcode scan, and provide visibility of the indicator light.  This is taught by Anderson (See ¶ [0026-0027] - describes a system for monitoring produce harvested by workers comprising at least a display and indicator lights for displaying user menus and [0033] - describes the display indicating a successful read of a bar code scan, wherein as the display is a visual output of information, visibility of said display must be available to said worker to receive said output).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visible acknowledgement of a bar code scan in a system that relies of humans to scan barcodes, thereby increasing accuracy and efficiency of said system.
Regarding Claim 2, modified Lesik teaches:
The wireless electronic device of claim 1, further comprising a weather sensor to detect weather conditions in a vicinity of the wireless electronic device, and wherein the scan records further include weather conditions at the scan time (See Lesik ¶ [0259-0260] - describes the PSCM field device sensing and recording at least weather conditions at the time of harvest, which is disclosed to be the same time that the PSCM device scans a harvesting container barcode label).
Regarding Claim 3, modified Lesik teaches:
The wireless electronic device of claim 2, wherein the weather sensor includes at least one of a temperature sensor or a humidity sensor (See Lesik ¶ [0259-0260] - describes the PSCM field device sensing and recording at least weather conditions at the time of harvest, which include temperature and humidity).
Regarding Claim 4, modified Lesik teaches:
The wireless electronic device of claim 1, further comprising a camera, wherein the scan records further include an image of produce in the direct-to-consumer packaging to which the (See Lesik ¶ [0167] - describes the PSCM toolset comprising a camera that captures images of produce harvested in a container with a unique identifier on said container, [0177] - describes the system comprising consumer-sized containers and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 6, modified Lesik teaches:
The wireless electronic device of claim 1, wherein detecting the network connection with the client application includes detecting a personal area network connection (See Lesik ¶ [0073-0074] - describes a wireless produce supply chain management [PSCM] field device with components communicatively coupled over a personal area network, such as Bluetooth).
Regarding Claim 8, modified Lesik teaches:
The wireless electronic device of claim 1, further comprising: 
a microphone to receive audible commands; and 
an audio processor to convert the audible commands to text (See Lesik ¶ [0084] - describes a worker giving voice commands to a wireless electronic device and said device containing a processor to convert said voice commands into text, which is then transferred to database remote from said worker).
Regarding Claim 9, modified Lesik teaches:
The wireless electronic device of claim 8, wherein the audio processor further stores an audio recording of the audible command (See Lesik ¶ [0105-0106] - describes the system using audio filtering process that uses previously recorded speech samples stored in system memory).
Regarding Claim 10, modified Lesik teaches:
A system, comprising 
a wireless electronic device including (See Lesik ¶ [0073] - describes a wireless produce supply chain management [PSCM] field device that is part of a produce monitoring and tracking system):  -37-Docket No. 0080-1172 
an auto-sensing barcode scanner configured to automatically detect presented worker barcode badges, detect (See Lesik ¶ [0064-0065] - describes identifying a worker based on a scan of the barcode on the ID card of said worker, [0167] - describes a toolset that is part of the PSCM field device that includes a camera that can be initiated automatically to capture a field worker placing produce into a harvesting container, [0177] - describes the system comprising consumer-sized containers, [0193] - describes scanning an identifying barcode of a produce harvesting container and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging), 
a location determining unit (See Lesik ¶ [0193] - describes determining a worker’s location through GPS), 
a local memory unit configured to store a most-recent scanned worker badge value from the auto-sensing barcode scanner and a most-recent scanned (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker at a given produce harvesting location, wherein said identification includes date and time for said location and container.  Further, the system repeats this process for every container and location and in real-time, thereby making each identification the most recent),
;
a record generator configured to: 
receive, from the auto-sensing barcode scanner, includes a unique item traceability code (See Lesik ¶ [0086-0089] - describes received data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0170-0172] - describes the system using multiple formats of unique identifiers, including barcodes, to provide information for tracing harvested crops, such as the farm, worker and storage containers involved with said harvested crops), 
associate, at a time and location when the auto-sensing barcode scanner detects each of the , the most-recent scanned worker badge value, and current location information from the location determining unit (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker [from at least barcodes associated from said container and said worker] at a given produce harvesting location, wherein said identification includes date and time for said location and container.  Further, the system repeats this process for every container and location and in real-time, thereby making each identification the most recent), and
generate a scan record for each of the  (See Lesik ¶ [0193-0204] - describes recording the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time as initiated by voice command or barcode scanning, where said barcodes correspond to a particular worker and a particular harvest storage container), 
wherein the local memory is further configured to store the scan records (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said), 
a wireless client application interface configured to transmit the scan records (See Lesik ¶ [0177-0179] - describes uploading of the scanned field information to a central data server, [0158] - describes using Bluetooth radio for communications between the user devices and a server, wherein Bluetooth is known to initiate automatically when a signal is strong enough and [0235] - describes a web interface for field information access), and 
a housing configured to protect internal components of the wireless electronic device , wherein the housing comprises a fastener configured to removably attach the wireless electronic device to (See Lesik ¶ [0139] - describes a PSCM field device (106) as having internal components, Fig. 1B: 106 - PSCM field device attached to user’s belt and 108 - PSCM toolset clipped to user’s shirt and Fig. 3 - shows the components comprising the PSCM field device (106)) (See Lesik ¶ [0077] - describes the system facilitating hands free operation by a user to allow said user to perform their activities while still collecting data for the system, [0081] - describes the PSCM field device (106) as being carried by a user or transported on a vehicle and [0148] - describes the PSCM toolset (108) as worn by a user or integrated into farm tools or farm vehicles); 
a mobile computing device including: 
a first memory to store instructions and a client application, and a first processor to execute the instructions in the first memory to: 
automatically detect a network connection with the wireless electronic device, 
receive, after the detecting, the scan records transmitted from the wireless electronic device, 
store, in the first memory, the scan records, and 
forward, to a network device, the scan records; and 
the network device including: a second memory to store second instructions, and 
a second processor to execute the instructions in the second memory to:  -38-Docket No. 0080-1172 
store 
store 
associate the scan records with the 
receive an inquiry regarding one of the barcode labels on one of the produce direct-to-consumer packaging, and 
retrieve, in response to the inquiry, information about the one of the produce direct-to-consumer packaging based on the scan records from the wireless electronic device (See Lesik ¶ [0127-0128] - describes the system operating on instructions stored in memory, [0177] - describes the system comprising consumer-sized containers, [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
tray, trays, clamshell, clamshells, pallet, harvest cart or harvest cart is configured to hold the trays.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes, Page 4 - Bottom Picture - shows the boxes are tray shaped and supported by a harvest cart to allow a worker to use both hands to harvest strawberries and Page 5 - shows clamshells of strawberries set in tray-like boxes and stacked on pallets).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting, packing and shipping containers/ tools/ vehicles for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Lesik nor Crivelli explicitly teach:
an indicator light configured to indicate a result of a barcode scan, and provide visibility of the indicator light.  This is taught by Anderson (See ¶ [0026-0027] - describes a system for monitoring produce harvested by workers comprising at least a display and indicator lights for displaying user menus and [0033] - describes the display indicating a successful read of a bar code scan, wherein as the display is a visual output of information, visibility of said display must be available to said worker to receive said output).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visible acknowledgement of a bar code scan in a system that relies of humans to scan barcodes, thereby increasing accuracy and efficiency of said system.


Regarding Claim 11, modified Lesik teaches:
The system of claim 10, wherein the second processor further executes instructions in the second memory to: 
store geo-fencing information regarding locations of produce varieties and associate the location information in the scan records with the produce varieties based on the geo-fencing information (See Lesik ¶ [0273] - describes an automated system with network nodes in a field to transmit the types of crops within a designated region or field based on region perimeters, corner points or other harvest area delineations).
Regarding Claim 12, modified Lesik teaches:
The system of claim 10, wherein the wireless electronic device further includes a weather sensor to detect weather conditions in a vicinity of the wireless electronic device, and wherein the scan records further include weather conditions at the (See Lesik ¶ [0259-0260] - describes the PSCM field device sensing and recording at least weather conditions at the time of harvest, which is disclosed to be the same time that the PSCM device scans a harvesting container barcode label).
Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.

Regarding Claim 13, modified Lesik teaches:
The system of claim 10, wherein the wireless electronic device further includes a camera, and wherein the scan records further include an image of produce in the produce direct-to-consumer packaging to which the (See Lesik ¶ [0167] - describes the PSCM toolset comprising a camera that captures images of produce harvested in a container with a unique identifier on said container, [0177] - describes the system comprising consumer-sized containers and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 14, modified Lesik teaches:
The system of claim 10, wherein the wireless client application interface of the wireless electronic device detects a personal area network connection (See Lesik ¶ [0073-0074] - describes a wireless produce supply chain management [PSCM] field device with components communicatively coupled over a personal area network, such as Bluetooth).


Regarding Claim 16, modified Lesik teaches:
The system of claim 10, wherein the wireless electronic device further includes a microphone to receive audible commands and an audio processor to convert the audible commands to text data (See Lesik ¶ [0084] - describes a worker giving voice commands to a wireless electronic device and said device containing a processor to convert said voice commands into text, which is then transferred to database remote from said worker).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1) in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017), Schueller et al. (US Patent Application Publication 2015/0278719 A1) and Anderson et al. (US Patent Application Publication 2007/0185748 A1).
Regarding Claim 17, Lesik teaches:
A method, comprising: 
detecting, by a wireless electronic device (See Lesik ¶ [0073] - describes a wireless produce supply chain management [PSCM] field device that is part of a produce monitoring and tracking system), a worker barcode badge, wherein the wireless electronic device includes  a housing configured to protect internal components of the wireless electronic device , and, wherein the housing comprises a fastener configured to removably attach the wireless electronic device to (See Lesik ¶ [0139] - describes a PSCM field device (106) as having internal components, Fig. 1B: 106 - PSCM field device attached to user’s belt and 108 - PSCM toolset clipped to user’s shirt and Fig. 3 - shows the components comprising the PSCM field device (106), [0137] - describes the system automatically detecting movement and using said movement as a triggering event and [0193-0204] - describes the system activating at least a barcode scanner when movement is detected) (See Lesik ¶ [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging); 
storing, in a local memory of the wireless electronic device, a worker barcode badge scan value associated with the worker barcode badge; 
detecting, by the wireless electronic device, a 
storing, in the local memory of the wireless electronic device, a (See Lesik ¶ [0086-0089] - describes received data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0170-0172] - describes the system using multiple formats of unique identifiers, including barcodes, to provide information for tracing harvested crops, such as the farm, worker and storage containers involved with said harvested crops); 
activating, after attachment  (See Lesik ¶ [0081] - describes the PSCM field device (106) as being carried by a user or transported on a vehicle, [0137] - describes the system automatically detecting movement and using said movement as a triggering event and [0193-0204] - describes the system activating at least a barcode scanner when movement is detected); 
automatically scanning, by the wireless electronic device, a first scanning the multiple (See Lesik ¶ [0077] - describes the system facilitating hands free operation by a user to allow said user to perform their activities while still collecting data for the system, [0081] - describes the PSCM field device (106) as being carried by a user or transported on a vehicle, [0148] - describes the PSCM toolset (108) as worn by a user or integrated into farm tools or farm vehicles, [0193-0204] - describes the system activating at least a barcode scanner when a change in location is detected, among other types of triggering events and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging); 
 (See Lesik ¶ [0193-0204] - describes the system activating at least a barcode scanner when a change in location is detected, among other types of triggering events), 
determining, by the wireless electronic device, a location of the wireless electronic device and a scan time of automatically scanning the first 
associating, by the wireless electronic device at the scan time and the location, a first value with a most-recent scanned , the worker barcode badge scan value and location information (See Lesik ¶ [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker [from at least barcodes associated from said container and said worker] at a given produce harvesting location, wherein said identification includes date and time for said location and container.  Further, the system repeats this process for every container and location and in real-time, thereby making each identification the most recent);
generating, by the wireless electronic device, a scan record, the scan record including the first 
storing, in the local memory of the wireless electronic device, the scan record (See Lesik ¶ [0064-0065] - describes identifying a worker based on a scan of the barcode on the ID card of said worker, [0167] - describes a toolset that is part of the PSCM field device that includes a camera that can be initiated automatically to capture a field worker placing produce into a harvesting container, [0177] - describes the system comprising consumer-sized containers, [0193] - describes scanning an identifying barcode of a produce harvesting container and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging); 
detecting, by the wireless electronic device, a personal area network connection with a client application (See Lesik ¶ [0073-0074] - describes a wireless produce supply chain management [PSCM] field device with components communicatively coupled over a personal area network, such as Bluetooth); and 
automatically transmitting, by the wireless electronic device, the scan record in response to detecting the personal area network connection (See Lesik ¶ [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points [0135], wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0127-0128] - describes the system operating on instructions stored in memory).
Lesik does not explicitly teach:
tray, clamshell, a harvest cart, or the harvest cart is configured to hold the trays.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes and Page 4 - Bottom Picture - shows the boxes are tray shaped and supported by a harvest cart to allow a worker to use both hands to harvest strawberries).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers/ tools/ vehicles for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Lesik nor Crivelli explicitly teach:
a motion sensor.  This is taught by Schueller (See ¶ [0051] - describes a system for detecting movements of a worker during harvesting operations and [0066] - describes this is executed by motion sensors including accelerometers and gyroscopes, among other methods).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a motion sensor used in harvesting operations in a system that tracks movement during harvesting operations, thereby increasing accuracy and efficiency of said system.
Lesik nor Crivelli nor Schueller explicitly teach:
an indicator light, and provide visibility of the indicator light, and providing, an indication of the a result of the scanning via the indicator light.  This is taught by Anderson (See ¶ [0026-0027] - describes a system for monitoring produce harvested by workers comprising at least a display and indicator lights for displaying user menus and [0033] - describes the display indicating a successful read of a bar code scan, wherein as the display is a visual output of information, visibility of said display must be available to said worker to receive said output).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visible acknowledgement of a bar code scan in a system that relies of humans to scan barcodes, thereby increasing accuracy and efficiency of said system.
Regarding Claim 18, modified Lesik teaches:
The method of claim 17, further comprising: 
automatically detecting, by the wireless electronic device, a second 
determining, by the wireless electronic device, another location of the wireless electronic 
device and another scan time of detecting the second 
associating, by the wireless electronic device at the other scan time and the other location, a second  (See Lesik ¶ [0193-0204] - describes recording the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time as initiated by voice command or barcode scanning, where said barcodes correspond to a particular worker and a particular harvest storage container and the process is repeated for each additional container);
 generating, by the wireless electronic device, another scan record, the other scan record including a second 
storing, in the local memory of the wireless electronic device, the other scan record; and automatically uploading, by the wireless electronic device, the other scan record when the wireless electronic device detects the personal area network connection (See Lesik ¶ [0127-0128] - describes the system operating on instructions stored in memory, [0177] - describes the system comprising consumer-sized containers, [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
tray or clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes and Page 4 - Bottom Picture - shows the boxes are tray shaped).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 19, modified Lesik teaches:
The method of claim 17, further comprising: 
storing, by the client application, the scan record with other scan records from other wireless electronic devices; and 
sending, by the client application, the scan record and the other scan records to a network device (See Lesik ¶ [0127-0128] - describes the system operating on instructions stored in memory and [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet]).
Regarding Claim 20, modified Lesik teaches:
The method of claim 17, further comprising: 
storing, by a network device, 
storing, by the network device, 
retrieving, in response to the inquiry, information about the first produce direct-to-consumer packaging based on the scan record (See Lesik ¶ [0127-0128] - describes the system operating on instructions stored in memory, [0177] - describes the system comprising consumer-sized containers, [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
tray, clamshell, or pallet.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes, Page 4 - Bottom Picture - shows the boxes are tray shaped and Page 5 - shows clamshells of strawberries set in tray-like boxes and stacked on pallets).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting, packing and shipping containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1), in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017), Anderson et al. (US Patent Application Publication 2007/0185748 A1) and Schueller et al. (US Patent Application Publication 2015/0278719 A1).


Regarding Claim 5, modified Lesik teaches:
The wireless electronic device of claim 4, 
modified Lesik does not explicitly teach:
wherein the camera includes a hyperspectral camera.  This is taught by Schueller (See ¶ [0090-0093] - describes a camera system used to monitor crop quality that uses hyperspectral imaging).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate hyperspectral imaging capability in a system that uses cameras to detect produce quality, thereby increasing accuracy and efficiency of said system.
Regarding Claim 15, modified Lesik teaches:
The system of claim 10, wherein the second processor further executes the instructions in the second memory to: 
modified Lesik does not explicitly teach:
associate the scan records with a common most-recent worker barcode badge scan value and generate a worker productivity report based on the associated scan records.  This is taught by Schueller (See ¶ [0077] - describes a camera with an image analyzer to detect and analyze a worker’s hand movement to determine productivity and [0113] - describes another productivity measure for each available worker by recording information about said worker’s actions and sending said information to an external database via wireless connection on a wireless network).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate produce harvest worker productivity in a system that monitors and tracks harvesting of said produce, thereby increasing accuracy and efficiency of said system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1), in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017), Anderson et al. (US Patent Application Publication 2007/0185748 A1) and further in view of Digital Photography Review (Product Review: GoPro Fusion 360, https://www.dpreview.com/products/gopro/actioncams/gopro_fusion/overview, April 2017), hereinafter known as DPReview.
Regarding Claim 7, modified Lesik teaches:
The wireless electronic device of claim 1, 
modified Lesik does not explicitly teach:
wherein the housing of the wireless electronic device is less than or equal to three inches long and three inches wide.  This is taught by DPReview (See Quick Specs - describes a wireless camera device that is less than or equal to three inches wide and three inches long, wherein the specs for the camera list a body type, which is interpreted as a housing for the purpose of examination).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the size of a wearable electronic device that is part of a monitoring system to a dimension that is easily carried by a user, thereby increasing efficiency of said system.

Response to Remarks
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Crivelli, Anderson, Schueller et al. and Digital Photography Review in the invention of Lesik et al., as a whole.  
Regarding claim 1, Applicant asserts Lesik nor Crivelli describe or suggest use of an indicator light to signal a result of a barcode scan, nor does Lesik suggest a housing to protect or allow visibility of said indicator light.  However, as shown above in claim 1, these features are taught by Anderson. The Applicant further asserts that Lesik does not describe or suggest “any method or device that receives both a scanned tray label value and clamshell barcode label values and associates them at the time and location when the auto-sensing barcode scanner detects each of the clamshell barcode labels”.  However, the Applicant’s assertion of these limitations not being taught by Lesik are based on ¶ [0193-201] of Lesik, which is not considering the full section of Lesik cited (¶ [0193-204]), which remains from the last Office Action (Non-Final Rejection dated 11/26/2021), wherein Lesik teaches these exact limitations but for the particular produce containers of a tray or clamshell, which is taught by Crivelli as shown above regarding claim 1.  The Applicant also asserts that claims 10, 17 and all dependent claims are patentable over Lesik and Crivelli for their perceived shortcomings noted above.  However, as claims 1 and 10 are taught by Lesik, Crivelli and Anderson and claim 17 is taught by Lesik, Crivelli, Anderson and Schueller, the independent claims remain unpatentable.  Consequently, as well as is shown by DPReview in claim 7, all dependent claims, by their dependency on unpatentable independent claims and as taught by the relevant prior art as shown herein, remain unpatentable.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant is reminded that the citation of Lesik, Crivelli, Anderson, Schueller, and Digital Photography Review needs to be considered as a whole, not just the sections cited by the examiner.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687